DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
          The Pre-Appeal Brief Request and Notice of Appeal, both filed August 16, 2021, have been carefully considered and found to be persuasive.  Prosecution is reopened in this application.
	A new rejection is made on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,950,799 (the parent).
A new rejection is made under 35 U.S.C. 102(a1) as being anticipated by Otsu (WO 2005062675) as evidenced by the admission of applicant.
A new rejection is made under 35 U.S.C. 103 as being unpatentable over Otsu (WO 2005062675) in view of the admission of applicant.
A new rejection is made under 35 U.S.C. 102(a1, a2) as being anticipated by Adachi (WO 2013161437; see also, US 2015/0141642) as evidenced by CAS reg. no. 1477512-44-9.
A new rejection is made under 35 U.S.C. 103 as being unpatentable over Adachi (WO 2013161437; see also, US 2015/0141642) in view of CAS reg. no. 1477512-44-9.

Allowable subject matter is indicated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,950,799 (the parent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to present claims 1-9, claim 1 in the patent reads in part as follows:

    PNG
    media_image1.png
    266
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    401
    media_image2.png
    Greyscale

The patent claims meet other claims in the present application.  With respect to present claims 10, 11, and 13, patent claims 9, 10, and 12 are directed to a display device, lighting device, and thin film, respectively.  With respect to present claim 12, patent claim 11 also is directed to a π-conjugated compound.
Patent claim 1 does not appear to explicitly recite Formulas (7) or (8) as found in present claims 1 and 11.  
Still, Formulas (3) and (6) in the patent encompass the presently claimed Formulas (7) and (8).  In Formula (3), L9 may be a linking group, and either group X2 and Y9 may be an 17 and X6 together may constitute the electron donating or accepting group.
It would have been obvious for an organic electroluminescent element, device, and compound, as claimed by the patent, to have the presently claimed Formula (7) or (8), as encompassed by Formula (3) in the present claims, because the patent claims and the present claims are directed to an organic electroluminescent element, device, and compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Otsu (WO 2005062675) as evidenced by the admission of applicant.
Otsu is prior art but is in Japanese.  An English translation has been provided for the convenience of the reader as needed.
With respect to claims 1-13, Otsu teaches:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compound is part of a light emitting layer [0048] between an anode and cathode [0040].  Compound 25 is shown at [0032]:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The same Compound 25 falls within Formulas (2) and (5) of present claims 1 and 12 in which the boron (B) atom may have a substituent.  Of course the aromatic ring structure is part of a “π-conjugated compound”.  The same compound 25 in the reference meets Formulas (2) and (5) in the present claims.
Dependent limitations are met as well.  The aforementioned compound 25 contains a benzene ring.  The light emitting layer contains a phosphorescent material (compound) [0015, 0020] and a host compound [0048].  Display and lighting devices also are taught [0154].  The layer may be a thin film [0052].
Otsu does not appear to explicitly recite that the π-conjugated compound has the characteristics of an electron donor portion, electron acceptor portion, direction vectors in the HOMO and LUMO orbitals, etc.
Nevertheless, the applicant admits that the characteristics are present in Otsu.  Compound T-2 at pp. 59-60 of the present Specification is the same as Compound 25 in Otsu.  
Based on the foregoing, the present claims are rejected as anticipated by Otsu.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (WO 2005062675) in view of the admission of applicant.
Otsu is discussed above.
Otsu does not appear to explicitly teach that the π-conjugated compound has the characteristics of an electron donor portion, electron acceptor portion, direction vectors in the HOMO and LUMO orbitals, etc.
Nevertheless, the applicant admits that the characteristics are present in Otsu.  Compound T-2 at p. 59 of the present Specification is the same as Compound 25 in Otsu.  The present Specification admits at pp. 59 and 60, paras. [0104-0105], that the same compound T-2 meets the characteristics presently claimed.  Thus, Compound 25 in Otsu also would have been expected to have those characteristics.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  The same compound 25 in the reference meets Formulas (2) and (5) in the present claims.
It would have been obvious for an organic electroluminescent device (element), as taught by Otsu, to have the characteristics of an electron donor portion, electron acceptor portion, direction vectors in the HOMO and LUMO orbitals, etc., as expected to have the same properties for the same compound, because the reference also teaches an organic electroluminescent device (element).  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Claims 1-13 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Adachi (WO 2013161437; see also, US 2015/0141642) as evidenced by CAS reg. no. 1477512-44-9.
The WO document is prior art but is in Japanese.  As the English equivalent, the US document is cited below.
With respect to claims 1-13, Adachi teaches an organic light-emitting device (electroluminescent element) [Title] with an organic layer interposed between an anode and a cathode [Fig. 1; 0120-0129].  Compound 465 is taught at p. 28.  With respect to claim 9, moreover, Adachi further teaches fluorescent, phosphorescent and host materials (compounds) [0007, 0008, 0021, 0023, 0117, 0127].
CAS reg. no. 1477512-44-9 shows that Compound 465 in Adachi corresponds to Compound T-19 at p. 61 of the present Specification.  
Neither Adachi nor CAS appears to teach that Compound 465 (T-19) is an n-conjugated compound with the HOMO and LUMO orbitals or angles presently claimed  
Still, Adachi teaches Compound 465 that corresponds to Compound T-19 which the present Specification shows as meeting the characteristics of being an n-conjugated compound with the HOMO and LUMO orbitals and angles presently claimed.  Both Compound 465 in Adachi and Compound T-19 in the present Specification fall within Formulas (7) and (8) of the present claims.  For Formula (7) in the present claims, L10 would correspond to the phenyl group and either Y19 or X7 would have the sulfur oxide which would accept electrons.  For Formula (8) in the present claims, either Y20 or X8 would have the sulfur oxide which would accept electrons.
Based on the foregoing, Adachi as evidenced by CAS anticipates the present claims.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (WO 2013161437; see also, US 2015/0141642) in view of CAS reg. no. 1477512-44-9.
Adachi and CAS have been discussed above.

Still, Adachi teaches an organic light-emitting device (electroluminescent element) [Title] with an organic layer interposed between an anode and a cathode [Fig. 1; 0120-0129].  Compound 465 is taught at p. 28.  With respect to claim 9, moreover, Adachi further teaches fluorescent, phosphorescent and host materials (compounds) [0007, 0008, 0021, 0023, 0117, 0127].
Adachi does not appear to teach that Compound 465 is an n-conjugated compound with the HOMO and LUMO orbitals or angles presently claimed  
CAS reg. no. 1477512-44-9 shows that Compound 465 in Adachi corresponds to Compound T-19 at p. 61 of the present Specification.  Both Compound 465 in Adachi and Compound T-19 in the present Specification fall within Formulas (7) and (8) of the present claims.  For Formula (7) in the present claims, L10 would correspond to the phenyl group and either Y19 or X7 would have the sulfur oxide which would accept electrons.  For Formula (8) in the present claims, either Y20 or X8 would have the sulfur oxide which would accept electrons.
It would have been obvious for an organic light-emitting device (electroluminescent element) with an organic layer interposed between an anode and a cathode with Compound 465, as taught by Adachi, to have the n-conjugated, HOMO and LUMO orbitals, and angles as presently claimed, as taught by CAS to include T-19 as shown in the present Specification.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide (WO 2014/157619; see also US 10,600,983).

With respect to present claims 1-13, Nishide teaches an organic electroluminescent element, device, film, and π-conjugated compound between an anode and a cathode, the organic layer containing at least one light emitting layer [Abstract].  Among others, the reference teaches the following compound at [147:15-35]:

    PNG
    media_image5.png
    372
    383
    media_image5.png
    Greyscale

Nishide does not appear to explicitly teach a compound with the HUMO and LUMO orbital, direction vectors, angles, electron acceptors, and electron donors as presently claimed.  
Still, Nishide teaches the compound shown above which falls within Formula (5) as found in claims 1 and 12.  The triazine group meets the X5  in that formula and the three moieties around that central group meet the Y14, Y15, and Y16 groups in that Formula (5).  Compositions with the same components would have been expected to have the same properties.  MPEP 2112.01, II.
It would have been obvious for an organic electroluminescent element, device, film, and π-conjugated compound between an anode and a cathode with the organic layer containing at least one light emitting layer, as taught by Nishide, to have the constituents of that compound as taught by Nishide, because the reference teaches an organic electroluminescent element.  “The combination of familiar [components] according to known methods is likely to be obvious when it  KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Indication of Allowable Matter and Response to Arguments
The Pre-Appeal Brief Request for Review, filed August 16, 2021, has been carefully considered and found to be persuasive in part.  The elected compound T-93 is allowable if separately claimed.  None of the prior art references, alone or in combination, teaches or suggests the elected compound.  A proper Terminal Disclaimer also would overcome the nonstatutory double patenting rejection.  
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
With respect to the rejection under 35 USC 103 over Nishide, the applicant argues that the reference does not teach or suggest the presently elected Compound T-93.  The argument is persuasive, but as discussed above, the reference teaches another compound which falls within presently claimed Formula (5).
New prior art rejections have been made over the teachings of Otsu, Adachi, and STN.  The field of search was expanded in this application in light the indication of allowability for the elected Compound T-93.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765